In re Edmundson Brothers Ptnshp,; Ed-mundson, Elizabeth; — plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of Avoyelles Twelfth Judicial District Court Div. “B” Number 93-9421; to the Court of Appeal, Third Circuit, Number CW96-0429.
WRIT GRANTED WITH ORDER. The decision of the court of appeal is reversed and its judgment vacated. The ruling of the district court is reinstated with the following qualifications. Plaintiffs will be allowed to conduct further discovery concerning the defendants’ net worth. The discovery may include depositions of the defendants, subpoena of financial statements, and other relevant financial documents. Regarding the defendants’ tax returns, if subpoenaed, the defendants shall submit them to the district court for an in camera inspection and for a decision on what portion, if any, of the returns should be revealed to plaintiffs. The district court should make this decision taking into account the confidential nature of the returns on the one hand and the right of plaintiffs to discovery on the other.
WATSON, VICTORY and BLEICH, JJ., vote to deny.
MARCUS, J., not on panel.